Dismissed and Memorandum Opinion filed September 24, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00706-CV
____________
 
DAVID HOWELL, Appellant
 
V.
 
METROPOLITAN TRANSIT AUTHORITY, Appellee
 

 
On Appeal from the
157th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-21947
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed June 30, 2009.  On September 18, 2009, the
parties filed a joint motion to dismiss the appeal.  See Tex. R.
App. P.
42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief
Justice Hedges and Justices Seymore and Sullivan.